Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 1/27/2020.
Claims 1-18 are pending.

	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected for reasons below.

Claims 1 and 2 recites the limitation "the plastic processing industry" in “ at least one processing machine of the plastics-processing industry,” There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 2 recites the limitation "the communication" in “whereupon the work cell controller on the one hand performs the communication or data exchange,” There is insufficient antecedent basis for this limitation in the claim.
s 1 and 2 recites the limitation "the preferably company-internal network" in “with the preferably company-internal network, in particular an intranet and/or an internet,,” There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outside" in “from the work cell controller to the outside to the network” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the authenticated production resources" in “wherein the authenticated production resources can establish connections to devices and/or software or apps” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the component" in “prevents direct access to the components” There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recites the limitation "the production resources network" in “in particular via the production resources network,” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims of the above claims inherit the limitation and deficiency and is rejected for similar reasons above.

Claims 4 and 9 recites the limitation of “MES” and “ERP”.  They appear to be acronym. However, the Specification does not provide the full description of what they are either. The full definition of acronym need to be included in the claim, otherwise, it renders the scope of the claims indefinite as the above acronyms are undefined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over EP1524566 (per IDS, with translation) and further in view of Bradley et al. (Bradley, US 9529583 B2) 


Per claim 1,
EP1524566 discloses
 Method for managing and controlling production resources having one or more work cells, wherein certain production resources are organized into work cells which are each formed preferably from at least one processing machine of the plastics-processing industry  and at least one peripheral device, which are connected to each other via a network, wherein the production resources are connected to a work cell controller, (see Fig. 1, [0016][0017], see components 3-11 corresponding to work cells and is connected to control device. The plastics-processing industry limitation is preferably and is considered optional, ) wherein the production resource is automatically detected by the work cell controller, whereupon the work cell controller on the one hand performs the communication or data exchange, respectively, ( See Fig. 3, [0026]-[0030], particularly [0028], disclosing plug and play corresponding to automatically detections)with the preferably company-internal network, in particular an intranet and/or an internet, and on the other hand with the production resources of the work cell, and establishes direct communication among the production resources, ([0025], see computer network for direct communication among elements connected to it.  The preferably company-internal network is considered optional. ) 


EP1524566 does not disclose

wherein a software update can be performed in the work cell controller during the operation of the work cell. 

However, Bradley discloses
wherein a software update can be performed in the work cell controller during the operation of the work cell. (C2, 10-15, discloses updating BMC without any downtime.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Bradley into the teachings of EP1524566 to include the limitation disclosed by Bradley.  The modification would be obvious to one of ordinary skill in the art to want to increase system production or efficiency by performing software update to a controller without downtime as suggested by Bradley.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1524566 (per IDS, with translation).

Per claim 2, 
EP1524566 discloses
Method for managing and controlling production resources having one or more work cells, wherein certain production resources are organized into work cells which are each formed preferably from at least one processing machine of the plastics-processing industry and at least one peripheral device, which are connected to each other via a network, wherein the production resources are connected to a work cell controller, (see Fig. 1, [0016][0017], see components 3-11 corresponding to work cells and is connected to control device. The plastics-processing industry limitation is preferably and is considered optional, ) wherein the production resource is automatically detected by the work cell controller, whereupon the work cell controller on the one hand performs the communication or data exchange, respectively, with the preferably company-internal network, in particular an intranet and/or an internet, and on the other hand with the production resources of the work cell, and establishes direct communication among the production resources, ([0025], see computer network for direct communication among elements connected to it.  The preferably company-internal network is considered optional. ) wherein upon connection of a production resource to the work cell controller the production resources are assigned an address by the work cell controller and the work cell controller keeps a list or a work cell directory, respectively, of the production resources and functions present in the work cell and distributes them to the production resources, or the production resources query this directory at preferably regular intervals from the work cell controller. (see Fig. 2, 17 for a list of addressed as directory, [0025], see addresses are stored in address memory [0027], see transmit address to computer.)

Related Prior Art – 
	
US 9387619 B2 discloses plastic processing method involving sending signal among controller and devices. 



US 20170331765 A1 discloses controller plug and play devices on a network.

	







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/PHILIP WANG/Primary Examiner, Art Unit 2199